DETAILED ACTION
This office action is in response to the preliminary amendment filed June 3, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 and 14 are canceled.
	Claim 13 is as originally filed.
	Claims 15-33 are newly filed.
	Therefore, claims 13 and 15-33 are currently pending.

Claim Objections
Claims 18 is objected to because of the following informalities:  
	Claim 18 recites “wherein the second signal is a signal that causes the first alarm to deactivate” in the last two lines of the claim. However, claim 18 recites “a second signal”, as well as independent claim 13 from which 18 depends. The claim is currently interpreted as referring to the recitation of “a second signal” recited in claim 18, however, distinction between the limitations is needed to clarify any ambiguity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (Benson; US PG Pub #2015/0164238).
As to claim 13, Benson teaches a wake-up alarm system comprising: 
one or more carriers configured to be placed above or under a bed mattress having a thickness along a first axis, a width along a second axis, and a length along a third axis, wherein the thickness is less than the width and the width is less than the length and the first axis, the second axis, and the third axis are all perpendicular to one another (Paragraph [0423] teaches a mattress sheet with embedded sensors to retrofit a traditional mattress with the components taught by Benson; Figure 1 shows the bed and therefore mattress sheet with a width and length; Figure 2 shows the mattress thickness); 
a first alarm (Paragraph [0198] teaches each side of a mattress has a separate vibration motor); 
a second alarm (Paragraph [0198] teaches each side of a mattress has a separate vibration motor); 
one or more processors (Paragraphs [0106] and [0108]); and 
a memory (Paragraph [0382]), wherein: 
	the first alarm and the second alarm are located in positions on the one or more carriers that are spaced apart along an axis parallel to the second axis by at least 40% of the width when the one or more carriers are placed above or under the bed mattress in an in-use configuration, 
	the one or more processors is communicatively connected with the memory, the first alarm, and the second alarm (Paragraph [0198] and Figure 1), and 
	the memory stores instructions that, when executed by the one or more processors, cause the one or more processors to: 
		activate the first alarm responsive to a first signal, and 
		activate the second alarm responsive to a second signal, wherein the first signal and the second signal are independent signals (Paragraph [0198]).
As to claim 15, depending from the wake-up alarm system of claim 13, Benson teaches wherein the one or more processors are further communicatively coupled with a sleeper presence monitoring system, and the memory further stores instructions for controlling the one or more processors to: 
determine that a first wake time associated with the first alarm has been met; 
obtain information from the sleeper presence monitoring system indicating whether or not a first person is located, within a first time period associated with the first wake time, on a first side of the mattress associated with the first alarm; and 
generate the first signal, at least in part, responsive to determining that the first wake time was met and the information from the sleeper presence monitoring system indicating that the first person was located, within the first time period associated with the first wake time, on the first side of the mattress (Paragraphs [0196]-[0197] teach monitoring a person’s movement, temperature, heart rate, or respiration rate to predict sleep stages; Paragraph [0198] teaches an alarm time and sleep state of a user during a time window used to generate an alert to wake one occupant).
As to claim 16, depending from the wake-up alarm system of claim 15, Benson teaches wherein the first wake time is pre-associated with the first side of the mattress (Paragraph [0198] teaches that the user can input timing information such that the time is predetermined before the wakeup routine is initiated).
As to claim 17, depending from the wake-up alarm system of claim 15, Benson teaches wherein the one or more processors are further communicatively coupled with a first input device, and the memory further stores instructions for controlling the one or more processors to: 
receive a first snooze signal from the first input device after the first signal is generated and before the one or more processors cause the first alarm to deactivate; 
cause the first alarm to deactivate responsive to receiving the first snooze signal; 
determine when a first snooze time interval associated with the first snooze signal has elapsed; 
obtain further information from the sleeper presence monitoring system indicating whether or not the first person is located, within a first snooze time period associated with the first snooze time interval, on the first side of the mattress; and 
cause the first alarm to reactivate responsive to the determination that the first snooze time interval has elapsed and the further information from the sleeper presence monitoring system indicating that the first person is located, within the first snooze time period associated with the first snooze time interval, on the first side of the mattress (Paragraph [0202] teaches initializing a snooze function based on input gestures; Paragraph [0196]-[0198] teach alerting based on sleep state information and timing information).
As to claim 18, depending from the wake-up alarm system of claim 13, Benson teaches wherein the one or more processors are further communicatively coupled with a sleep monitoring system configured to identify sleep states for a first person, and the memory further stores instructions for controlling the one or more processors to: 
obtain information from the sleep monitoring system regarding a sleep state of the first person located on the bed mattress at a second time after generating the first signal, 
determine that the sleep state of the first person at the second time is an awake sleep state, and 
generate a second signal responsive to determining that the sleep state of the first person at the second time is an awake sleep state, wherein the second signal is a signal that causes the first alarm to deactivate (Paragraph [0201] teaches turning off a triggered alarm based on sensing that an occupant gets off the bed).
As to claim 19, depending from the wake-up alarm system of claim 13, Benson teaches wherein the one or more processors are further communicatively coupled with a sleep monitoring system configured to identify sleep states for a first person located on the bed mattress, and the memory further stores instructions for controlling the one or more processors to: 
determine a first wake time associated with the first person, 
determine that the first wake time has been met, 
obtain information from the sleep monitoring system regarding a sleep state of the first person located on the bed mattress at a first time prior to the first wake time, 
determine that the sleep state of the first person at the first time is in a first proper subset of potential sleep states measurable by the sleep monitoring system, and 
generate, responsive to determining that the first wake time was met and to determining that the sleep state of the first person at the first time is in the first proper subset of potential sleep states measurable by the sleep monitoring system, the first signal at a second time, wherein the second time is later than the first wake time (Paragraph [0198]).
As to claim 20, depending from the wake-up alarm system of claim 19, Benson teaches wherein the memory further stores instructions for controlling the one or more processors to: 
obtain information from the sleep monitoring system regarding the sleep state of the first person at a third time that is after the first time and before the second time, 
determine that the sleep state of the first person at the third time is in a second proper subset of potential sleep states measurable by the sleep monitoring system, and 
generate the first signal, at least in part, at the second time responsive to determining that the first wake time was met and that the sleep state of the first person at the third time was in the second proper subset of potential sleep states measurable by the sleep monitoring system (Paragraph [0198] teaches using sleep state information; Paragraph [0202] teaches a snooze function; Paragraph [0187] teaches various sleep states).
As to claim 21, depending from the wake-up alarm system of claim 19, Benson teaches wherein: 
the second time is offset from the first wake time by a predetermined time interval, and 
the memory further stores instructions for controlling the one or more processors to: 
	obtain information from the sleep monitoring system regarding the sleep state of the first person over the predetermined time interval; 
	determine that the sleep state of the first person, over the predetermined time interval, remains within the first proper subset of potential sleep states measurable by the sleep monitoring system; and
	generate the first signal, at least in part, at the second time in response to the sleep state of the first person over the predetermined time interval remaining within the first proper subset of potential sleep states measurable by the sleep monitoring system (Paragraph [0198]).
As to claim 22, depending from the wake-up alarm system of claim 21, Benson teaches wherein the predetermined time interval is a user-specified time interval (Paragraph [0198]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (Benson; US PG Pub #2015/0164238).
As to claim 23, depending from the wake-up alarm system of claim 22, Benson does not explicitly teach wherein the predetermined time interval is selected from the group consisting of 10 minutes, 15 minutes, 20 minutes, and 30 minutes.
	However, Benson does recognize various intervals of time with respect to sleep monitoring, including short intervals of 30 seconds to 1 minute (Paragraph [0183]) and longer intervals of 5 minutes, 10 minutes (Paragraph [0252]), or 20 minutes (Paragraph [0253]). Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the teaching of Benson to select a time interval from the group consisting of 10 minutes, 15 minutes, 20 minutes, and 30 minutes because these values are recognized in the art of sleep monitoring and yield the predictable result of helping to alert the user at the opportune time.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (Benson; US PG Pub #2015/0164238) as applied to claim 13 above, and further in view of Paalasmaa et al. (Paalasmaa; US PG Pub #2015/0173671).
As to claim 32, depending from the wake-up alarm system of claim 13, Benson teaches wherein the one or more processors are further communicatively coupled with a sleep monitoring system configured to characterize sleep behavior for a first person and a second person (Paragraph [0198] teaches separate alarms for separate occupants), but does not explicitly teach the memory further stores instructions for controlling the one or more processors to: 
determine that the first person is restless during a first time interval; 
determine that a sleep state of the second person is degraded during the first time interval due to the restlessness of the first person; and 
generate the first signal responsive to determining that the sleep state of the second person is degraded during the first time interval due to the restlessness of the first person, wherein the first person is located closer to the first alarm than the second person and the second person is located closer to the second alarm than the first person.
In the field of sleep monitoring systems, Paalasmaa teaches the memory further stores instructions for controlling the one or more processors to: 
determine that the first person is restless during a first time interval; 
determine that a sleep state of the second person is degraded during the first time interval due to the restlessness of the first person; and 
generate the first signal responsive to determining that the sleep state of the second person is degraded during the first time interval due to the restlessness of the first person, wherein the first person is located closer to the first alarm than the second person and the second person is located closer to the second alarm than the first person (Paragraph [0083] teaches reporting the presence, movement, sound, and interference caused by the other person sleeping in the same bed). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Benson with the teaching of Paalasmaa because factoring in the disturbance caused by another person in bed yields the predictable result of increasing the information known by the system and therefore given to a person for more complete knowledge of sleep dynamics to improve the health and sleep habits of the users.
As to claim 33, depending from the wake-up alarm system of claim 13, Benson does not explicitly teach wherein the one or more processors are further communicatively coupled with a sleep monitoring system at least including one or more microphones and configured to characterize sleep behavior for a first person and a second person, and the memory further stores instructions for controlling the one or more processors to: 
determine, using the one or more microphones, that the first person is generating noise above a first threshold during a first time interval; 
determine that a sleep state of the second person is below a second threshold during the first time interval; and 
generate the first signal responsive to determining that the sleep state of the second person is below the second threshold during the first time interval and that the first person is generating noise above the first threshold during the first time interval, wherein the first person is located closer to the first alarm than the second person and the second person is located closer to the second alarm than the first person.
In the field of sleep monitoring systems, Paalasmaa teaches wherein the one or more processors are further communicatively coupled with a sleep monitoring system at least including one or more microphones and configured to characterize sleep behavior for a first person and a second person, and the memory further stores instructions for controlling the one or more processors to: 
determine, using the one or more microphones, that the first person is generating noise above a first threshold during a first time interval; 
determine that a sleep state of the second person is below a second threshold during the first time interval; and 
generate the first signal responsive to determining that the sleep state of the second person is below the second threshold during the first time interval and that the first person is generating noise above the first threshold during the first time interval, wherein the first person is located closer to the first alarm than the second person and the second person is located closer to the second alarm than the first person (Paragraph [0078] teaches the use of a microphone to measure sounds of sleeping persons; Paragraph [0083] teaches reporting the presence, movement, sound, and interference caused by the other person sleeping in the same bed). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Benson with the teaching of Paalasmaa because factoring in the disturbance caused by another person in bed yields the predictable result of increasing the information known by the system and therefore given to a person for more complete knowledge of sleep dynamics to improve the health and sleep habits of the users.

Allowable Subject Matter
Claims 24-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xu et al. (US PG Pub #2016/0007914)
	Franceschetti et al. (US PG Pub #2015/0355605)
	Connor (US PG Pub #2015/0320588)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688